Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement, dated as of July ___, 2007, is made by and
between Washington Mutual, Inc., a Washington corporation (the “Corporation”)
and ____________ (the “Indemnitee”).
 
RECITALS
 
A.           The Corporation recognizes that competent and experienced persons
are increasingly reluctant to serve or to continue to serve as directors of
corporations unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors;
 
B.           The statutes and judicial decisions regarding the duties of
directors are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors with adequate, reliable knowledge of legal risks
to which they are exposed or information regarding the proper course of action
to take;
 
C.           The Corporation and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors;
 
D.           The Corporation believes that it is unfair for its directors to
assume the risk of huge judgments and other expenses which may occur in cases in
which the director received no personal profit or benefit to which he or she was
not entitled, did not improperly vote for or assent to a distribution and was
not culpable of intentional misconduct or a knowing violation of law;
 
E.           The Corporation believes that the interests of the Corporation and
its shareholders would best be served by a combination of liability insurance
and the indemnification by the Corporation of the directors of the Corporation;
 
F.           The Corporation’s articles of incorporation (the “Articles”) and
bylaws (the “Bylaws”) require the Corporation to indemnify its directors to the
fullest extent permitted by the Washington Business Corporation Act (the
“WBCA”). The Bylaws expressly provide that the indemnification provisions set
forth therein are not exclusive, and contemplate that agreements may be entered
into between the Corporation and its directors with respect to indemnification;
 
G.           The WBCA, under which the Corporation is organized, empowers the
Corporation to indemnify its directors by agreement and to indemnify persons who
serve, at the request of the Corporation, as the directors, officers, employees
or agents of other corporations or enterprises, and expressly provides that the
indemnification provided by the WBCA is not exclusive;
 

--------------------------------------------------------------------------------


 
H.           Section 8.32 of the WBCA allows a corporation to include in its
Articles a provision limiting or eliminating the personal liability of a
director for monetary damages to the Corporation or its shareholders except in
certain enumerated circumstances, and the Corporation has provided in its
Articles that each director shall be exculpated from such liability to the
maximum extent permitted by law;
 
I.           The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Corporation and its shareholders;
 
J.           The Corporation desires Indemnitee to serve or continue to serve as
a director of the Corporation free from undue concern for unwarranted claims for
damages arising out of or related to such services to the Corporation; and
 
K.           Indemnitee is willing to serve, continue to serve or to provide
additional service for or on behalf of the Corporation on the condition that he
or she is furnished the indemnity provided for herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
Section 1.                 Generally.
 
To the fullest extent permitted by the laws of the State of Washington:
 
(a)           The Corporation shall indemnify and hold harmless Indemnitee if
Indemnitee was or is a party or is threatened to be made a party to or is
involved in (including, without limitation, as a witness) any actual, pending or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of the fact that Indemnitee is or was, or has agreed
to serve as, a director of the Corporation, or being or having been a director
of the Corporation, is or was serving or has agreed to serve at the request of
the Corporation as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, partner or manager or similar capacity) of the
Corporation or another corporation or of a  partnership, joint venture, trust,
other enterprise including service with respect to employee benefit plans,
whether the basis of such proceeding is alleged action in an official capacity
or in any other capacity while serving in an official capacity.  For the
avoidance of doubt, the foregoing indemnification obligation includes, without
limitation, claims for monetary damages against Indemnitee in respect of an
alleged breach of fiduciary duties, to the fullest extent permitted under the
WBCA.
 
(b)           The indemnification provided by this Section 1 shall be from and
against all expenses, liabilities and losses (including attorneys’ fees,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement), actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such action, suit or proceeding and any appeal
therefrom.
 
2

--------------------------------------------------------------------------------


 
(c)           Notwithstanding the foregoing provisions of this Section 1, the
Corporation shall not indemnify any person from or on account of any acts or
omissions of such person finally adjudged to be intentional misconduct or
knowing violation of the law by such person, from conduct of the person in
violation of Section 8.31 of the WBCA or from or on account of any transaction
with respect to which it is finally adjudged that such person personally
received a benefit in money, property or services to which such person was not
legally entitled (collectively, the “indemnification standards”).  In addition,
except as provided in Section 8 hereof with respect to proceedings seeking
indemnification, the Corporation shall not indemnify any person with respect to
an action, suit or proceeding initiated by that person unless such action, claim
or proceeding was authorized by the Board of Directors of the Corporation.
 
(d)           Without limiting the situations in which a person shall be
considered to be serving at the request of the Corporation, a director who
serves as a director, officer, employee or agent of the Corporation or another
corporation or other enterprise that is a subsidiary of the Corporation shall be
deemed to be serving at the request of the Corporation, where “subsidiary” means
(i) a corporation or other enterprise in which a majority of the voting stock or
other voting power is owned or controlled by the Corporation directly or though
one or more subsidiaries or (ii) a corporation or other enterprise which is
consolidated on the Corporation’s financial statements or is reported using the
equity method.
 
(e)           The termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
satisfy the indemnification standards.
 
Section 2.                Successful Defense; Partial Indemnification.  If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Corporation for some or a portion of the expenses, liabilities or losses
(including attorneys’ fees, judgments, fines or amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any action, suit, proceeding or investigation, or in defense of
any claim, issue or matter therein, and any appeal therefrom but not, however,
for the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion of such expenses, liabilities or losses (including
attorneys’ fees, judgments, fines or amounts paid in settlement) to which
Indemnitee is entitled.
 
Section 3.                Determination That Indemnification Is Proper;
Authorization.
 
(a)           If and to the extent that under applicable law or otherwise the
Corporation is required to make a determination that the Indemnitee has met the
indemnification standards, any such determination may be made (i) by a majority
vote of the directors who are not parties to the action, suit or proceeding in
question (“disinterested directors”), (ii) by a majority vote of a committee
consisting solely of two or more disinterested directors designated by the Board
of Directors, in which designation directors who are parties may participate,
(iii) by special legal counsel or other persons (A) selected by the Board of
Directors or its committee in the manner described in clauses (i) or (ii) of
this sentence or (B) if a quorum of the Board of Directors cannot be attained
under clause (i) and a committee cannot be designated under clause (ii),
selected by majority vote of the full Board of Directors, in which selection
directors who are parties may participate, (iv) by the shareholders, but shares
owned by or voted under the control of directors who are at the time not
disinterested directors may not be voted on the determination, or (v) by a court
of competent jurisdiction.
 
3

--------------------------------------------------------------------------------


 
(b)           Authorization of indemnification and evaluation as to
reasonableness of expenses and costs, if and to the extent required by
applicable law or otherwise, may be made in the same manner as the determination
that indemnification is proper under Section 1(c), except that if the
determination is made by special legal counsel, authorizations of
indemnification and evaluation as to reasonableness of expenses and costs may be
made by those entitled under clause (iii) of Section 3(a) to select counsel.
 
Section 4.                Advance Payment of Expenses; Notification and Defense
of Claim.
 
(a)           Expenses (including attorneys’ fees) incurred by Indemnitee in
defending a threatened or pending civil, criminal, administrative or
investigative action, suit or proceeding, or in connection with an enforcement
action pursuant to Section 5(b), shall be paid by the Corporation in advance of
the final disposition of such action, suit or proceeding within twenty (20) days
after receipt by the Corporation of (i) a statement or statements from
Indemnitee requesting such advance or advances from time to time, and (ii) an
undertaking by or on behalf of Indemnitee to repay such amount or amounts, only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Corporation as authorized by this
Agreement or otherwise.  Such undertaking shall be accepted without reference to
the financial ability of Indemnitee to make such repayment. Advances shall be
unsecured and interest-free.
 
(b)           Promptly after receipt by Indemnitee of notice of the commencement
of any action, suit or proceeding, Indemnitee shall, if a claim thereof is to be
made against the Corporation hereunder, notify the Corporation of the
commencement thereof.  The failure to promptly notify the Corporation of the
commencement of the action, suit or proceeding, or Indemnitee’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to Indemnitee hereunder, except to the extent the Corporation is prejudiced
in its defense of such action, suit or proceeding as a result of such failure.
 
(c)           In the event the Corporation shall be obligated to pay the
expenses of Indemnitee with respect to an action, suit or proceeding, as
provided in this Agreement, the Corporation, if appropriate, shall be entitled
to assume the defense of such action, suit or proceeding, with counsel
reasonably acceptable to Indemnitee, upon the delivery to Indemnitee of written
notice of its election to do so.  After delivery of such notice, approval of
such counsel by Indemnitee and the retention of such counsel by the Corporation,
the Corporation will not be liable to Indemnitee under this Agreement for any
fees of counsel subsequently incurred by Indemnitee with respect to the same
action, suit or proceeding, provided that (1) Indemnitee shall have the right to
employ Indemnitee’s own counsel in such action, suit or proceeding at
Indemnitee’s expense and (2) if (i) the employment of counsel by Indemnitee has
been previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense, (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
or (iv) the Corporation is not financially or legally able to pay or otherwise
perform its indemnification obligations, then the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Corporation, except as
otherwise expressly provided by this Agreement.  The Corporation shall not be
entitled, without the consent of Indemnitee, to assume the defense of any claim
brought by or in the right of the Corporation or as to which counsel for the
Corporation or Indemnitee shall have reasonably made the conclusion provided for
in clause (ii) above.
 
4

--------------------------------------------------------------------------------


 
(d)           Notwithstanding any other provision of this Agreement to the
contrary, to the extent that Indemnitee is, by reason of Indemnitee’s corporate
status with respect to the Corporation or any corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which Indemnitee is or
was serving or has agreed to serve at the request of the Corporation, a witness
or otherwise participates in any action, suit or proceeding at a time when
Indemnitee is not a party in the action, suit or proceeding, the Corporation
shall indemnify Indemnitee against all expenses (including attorneys’ fees)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.
 
Section 5.                Procedure for Indemnification.
 
(a)           To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.
 
(b)           The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within sixty
(60) days following receipt of a request for indemnification pursuant to Section
5(a). The right to indemnification as granted by Section 1 of this Agreement
shall be enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period, or 20 days in the case of a claim for expenses incurred in
defending a proceeding in advance of its final disposition.  It shall be a
defense to any such action (other than an action brought to enforce a claim for
the advance of costs, charges and expenses under Section 4 hereof where the
required undertaking, if any, has been received by the Corporation) that
Indemnitee has not met the indemnification standards, but the burden of proving
such defense by clear and convincing evidence shall be on the Corporation.
Neither the failure of the Corporation (including its Board of Directors or one
of its committees, its special legal counsel, and its shareholders) to have made
a determination prior to the commencement of such action that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
indemnification standards, nor the fact that there has been an actual
determination by the Corporation (including its Board of Directors or one of its
committees, its special legal counsel, and its shareholders) that Indemnitee has
not met the indemnification standards of conduct, shall be a defense to the
action or create a presumption that Indemnitee has or has not met the
indemnification standards.  The Indemnitee’s expenses (including attorneys’
fees) incurred in connection with successfully establishing Indemnitee’s right
to indemnification, in whole or in part, in any such proceeding or otherwise
shall also be indemnified by the Corporation.
 
5

--------------------------------------------------------------------------------


 
(c)           The Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification pursuant
to this Section 5, and the Corporation shall have the burden of proof in
overcoming that presumption in reaching a determination contrary to that
presumption.  Such presumption shall be used as a basis for a determination of
entitlement to indemnification unless the Corporation overcomes such presumption
by clear and convincing evidence.  Such presumption shall apply both to the
determination and/or authorization made by the Corporation in connection with
the claim and in any suit or action to enforce the claim or otherwise relating
to the claim.  Such presumption shall include a presumption that Indemnitee has
satisfied the indemnification standards and, in addition, has acted in good
faith and in a manner in which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation.  The knowledge and/or actions,
or failures to act, of any director, officer, agent or employee of the
Corporation or a subsidiary, shall not be imputed to the Indemnitee for purposes
of determining the right to indemnification under this Agreement or otherwise.
 
Section 6.                Insurance and Subrogation.
 
(a)           The Corporation may purchase and maintain insurance on behalf of
Indemnitee who is or was or has agreed to serve at the request of the
Corporation as a director or officer of the Corporation, or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise against any liability asserted against, and incurred by,
Indemnitee or on Indemnitee’s behalf in any such capacity, or arising out of
Indemnitee’s status as such, whether or not the Corporation would have the power
to indemnify Indemnitee against such liability under the provisions of this
Agreement. If the Corporation has such insurance in effect at the time the
Corporation receives from Indemnitee any notice of the commencement of a
proceeding, the Corporation shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
policy.  The Corporation shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such proceeding in accordance with the terms of such policy.
 
(b)           In the event of any payment by the Corporation under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights in accordance with
the terms of such insurance policy. The Corporation shall pay or reimburse all
expenses actually and reasonably incurred by Indemnitee in connection with such
subrogation.
 
(c)           The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) if and to the extent that Indemnitee has otherwise actually
received such payment under this Agreement or any insurance policy, contract,
agreement or otherwise.
 
6

--------------------------------------------------------------------------------


 
Section 7.                Certain Definitions. For purposes of this Agreement,
the following definitions shall apply:
 
(a)           The term “action, suit or proceeding” shall be broadly construed
and shall include, without limitation, the investigation, preparation,
prosecution, defense, settlement, arbitration and appeal of, and the giving of
testimony in, any threatened, pending or completed claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative.
 
(b)           The term “expenses” shall be broadly and reasonably construed and
shall include, without limitation, all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party, provided that the rate of
compensation and estimated time involved is approved in accordance with
Section 3(b)), actually and reasonably incurred by Indemnitee in connection with
either the investigation, defense or appeal of a proceeding or establishing or
enforcing a right to indemnification under this Agreement.
 
(c)           The term “judgments, fines and amounts paid in settlement” shall
be broadly construed and shall include, without limitation, all direct and
indirect payments of any type or nature whatsoever (including, without
limitation, all penalties and amounts required to be forfeited or reimbursed to
the Corporation), as well as any penalties or excise taxes assessed on a person
with respect to an employee benefit plan).
 
Section 8.                Limitation on Indemnification.  Notwithstanding any
other provision herein to the contrary, the Corporation shall not be obligated
pursuant to this Agreement:
 
(a)           Claims Initiated by Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of the Corporation.
 
(b)           Action for Indemnification. To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any action, suit or proceeding
instituted by Indemnitee to enforce or interpret this Agreement, unless
Indemnitee is successful in establishing Indemnitee’s right to indemnification
in such action, suit or proceeding, in whole or in part, or unless and to the
extent that the court in such action, suit or proceeding shall determine that,
despite Indemnitee’s failure to establish their right to indemnification,
Indemnitee is entitled to indemnity for such expenses; provided, however, that
nothing in this Section 8(b) is intended to limit the Corporation’s obligation
with respect to the advancement of expenses to Indemnitee in connection with any
such action, suit or proceeding instituted by Indemnitee to enforce or interpret
this Agreement, as provided in Section 4 hereof.
 
7

--------------------------------------------------------------------------------


 
(c)           Section 16 Violations. To indemnify Indemnitee on account of any
proceeding with respect to which final judgment is rendered against Indemnitee
for payment or an accounting of profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.
 
(d)           Banking Law.  To indemnify Indemnitee to the extent that such
indemnification is not permitted pursuant to any applicable banking laws,
regulations, rules or policies including without limitation 12 U.S.C. §1828(k)
and 12 C.F.R. Part 359 or is prohibited by any banking regulator with
jurisdiction over the Corporation.
 
(e)           Court Prohibition. To indemnify Indemnitee to the extent that a
final, unappealable decision rendered by a court of competent jurisdiction finds
that paying such indemnification is prohibited by applicable law or determines
that the amount of indemnification claimed to be unreasonable.
 
Section 9.                Mutual Acknowledgment. The Corporation and Indemnitee
acknowledge that, in certain instances, federal law or public policy may
override applicable state law and prohibit the Corporation from indemnifying
Indemnitee under this Agreement or otherwise. For example, the Corporation and
Indemnitee acknowledge that the Securities and Exchange Commission (the "SEC")
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations.  Furthermore, Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company's right under public policy to indemnify Indemnitee.  In addition,
Indemnitee further understands and acknowledges that applicable banking laws,
regulations, rules and policies could prohibit the Corporation from indemnifying
Indemnitee under this Agreement or otherwise with respect to expenses,
liabilities and losses incurred in connection with Indemnitee's service as a
director, officer, employee or agent of a depository institution or an entity
controlled by a depository institution.
 
Section 10.              Certain Settlement Provisions.  The Corporation shall
have no obligation to indemnify Indemnitee under this Agreement for amounts paid
in settlement of any action, suit or proceeding without the Corporation’s prior
written consent, which shall not be unreasonably withheld.  The Corporation
shall not settle any action, suit or proceeding in any manner that would impose
any fine or other obligation on Indemnitee without Indemnitee’s prior written
consent, which shall not be unreasonably withheld.  The Corporation shall not
enter into any settlement of any action, suit or proceeding in which the
Corporation is jointly liable with the Indemnitee unless such settlement
provides for a full and final release of all claims asserted against the
Indemnitee.
 
Section 11.              Savings Clause. If any provision or provisions of this
Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Corporation shall nevertheless indemnify Indemnitee as to
costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any action, suit or proceeding,
whether civil, criminal, administrative or investigative, including an action by
or in the right of the Corporation, to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated and to
the full extent permitted by applicable law.
 
8

--------------------------------------------------------------------------------


 
Section 12.              Contribution.  In order to provide for just and
equitable contribution in circumstances in which the indemnification provided
for herein is finally adjudicated by a court of competent jurisdiction to be
unavailable to Indemnitee in whole or in part, it is agreed that, in such event,
the Corporation shall, to the fullest extent permitted by law, contribute to the
payment of Indemnitee’s costs, charges and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any action, suit
or proceeding, whether civil, criminal, administrative or investigative, in an
amount that is just and equitable in the circumstances, taking into account,
among other things, contributions by other directors and officers of the
Corporation or others pursuant to indemnification agreements or otherwise;
provided, that, without limiting the generality of the foregoing, such
contribution shall not be required where such holding by the court is due to (i)
the failure of Indemnitee to meet the indemnification standards, or (ii) any
limitation on indemnification set forth in Section 6(c), 8 or 10 hereof.  The
Corporation hereby agrees to fully indemnify and hold the Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Corporation or of a subsidiary who may be jointly liable with
the Indemnitee.
 
Section 13.              Form and Delivery of Communications.  Any notice,
request or other communication required or permitted to be given to the parties
under this Agreement shall be in writing and either delivered in person or sent
by telecopy, telex, telegram, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):
 
If to the Corporation:
Washington Mutual, Inc.
1301 Second Avenue
Seattle, WA  98101
Attn: Fay M. Chapman
Facsimile: ______________


If to Indemnitee:
_________________
_________________
_________________
Attn: ____________
Facsimile: ________
 
Section 14.              Subsequent Legislation. If the WBCA is amended after
adoption of this Agreement to expand further the indemnification permitted to
directors, then the Corporation shall indemnify Indemnitee to the fullest extent
permitted by the WBCA, as so amended.
 
Section 15.              Nonexclusivity.  The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Corporation’s Articles or Bylaws, in any court in which a proceeding is
brought, the vote of the Corporation’s shareholders or disinterested directors,
other agreements or otherwise, and Indemnitee’s rights hereunder shall continue
after Indemnitee has ceased acting as an agent of the Corporation and shall
inure to the benefit of the heirs, executors and administrators of
Indemnitee.  However, no amendment or alteration of the Corporation’s Articles
or Bylaws or any other agreement shall adversely affect the rights provided to
Indemnitee under this Agreement.
 
9

--------------------------------------------------------------------------------


 
Section 16.              Enforcement.  The Corporation shall be precluded from
asserting in any judicial proceeding that the procedures and presumptions of
this Agreement are not valid, binding and enforceable. The Corporation agrees
that its execution of this Agreement shall constitute a stipulation by which it
shall be irrevocably bound in any court of competent jurisdiction in which a
proceeding by Indemnitee for enforcement of his rights hereunder shall have been
commenced, continued or appealed, that its obligations set forth in this
Agreement are unique and special, and that failure of the Corporation to comply
with the provisions of this Agreement will cause irreparable and irremediable
injury to Indemnitee, for which a remedy at law will be inadequate. As a result,
in addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.
 
Section 17.              Interpretation of Agreement.  It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent now or hereafter
permitted by law.
 
Section 18.              Entire Agreement.  This Agreement and the documents
expressly referred to herein constitute the entire agreement between the parties
hereto with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.
 
Section 19.              Modification and Waiver.  No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
 
Section 20.              Successor and Assigns.  All of the terms and provisions
of this Agreement, together with all indemnification rights and benefits of the
Indemnitee under the Articles and the Bylaws, shall be binding upon, shall inure
to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement in form and substance reasonably satisfactory to Indemnitee, expressly
to assume and agree to perform this Agreement, and to honor the Indemnitee’s
rights and benefits under the Articles and the Bylaws, in the same manner and to
the same extent that the Corporation would be so required if no such succession
had taken place.
 
10

--------------------------------------------------------------------------------


 
Section 21.              Service of Process and Venue.  For purposes of any
claims or proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the State of Washington, and waives and agrees not to raise any defense that
any such court is an inconvenient forum or any similar claim.
 
Section 22.              Supersedes Prior Agreement.  This Agreement supersedes
any prior indemnification agreement between Indemnitee and the Corporation or
its predecessors.
 
Section 23.              Governing Law.  Except to the extent preempted by
federal law, this Agreement shall be governed by and construed in accordance to
the laws of the State of Washington, without giving effect to principles of
conflicts of law.  If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state or jurisdiction other
than Washington govern indemnification by the Corporation of its directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.
 
Section 24.              Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument,
notwithstanding that both parties are not signatories to the original or same
counterpart.
 
Section 25.              Headings. The section and subsection headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
 
 
WASHINGTON MUTUAL, INC. 
       
By 
   
     
Name:   
     
Title:       
 
INDEMNITEE 
       
By 
   
      
Name:  
    
Title:   Director

 
11